ALSCHULER, Circuit Judge
(dissenting). Without pointing out those parts of the evidence which induce my nonconcurrence, I will say that to my mind the record fairly presents controverted questions of material and controlling facts which should have been submitted to the jury: Whether at the Muscatine meeting it was in effect stated, and was understood by all concerned, that the persons then and thenceforth contemplated by the parties as the broker’s prospective buyer were Roach and his associates in the ownership of large tracts of timber land lying adjacent to and about the Paul lands in question, regardless of whether or not Musscr was interested in the purchase; whether, from the time of the Muscatine meeting, the negotiations, as (here under consideration, were carried on by the Pauls with substantial continuity and without abandonment until the sale in question was effected ; whether the Gulf Land Company was not as to this business a mere convenience to take title for its stockholders, directors, and officers, Poach and his associates, as the beneficiaries in the transaction; and whether or not plaintiff in error was the procuring cause of the making of the sale, through interesting in the property within the 60 days of the contract, persons willing and able to purchase it, and who as the result of being so interested, within reasonable time after the 60 day period did in fact consummate the purchase.
I believe the judgment should be reversed, and the cause remanded for new trial.